Citation Nr: 0939176	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The claims 
folder was subsequently transferred to the RO in Nashville, 
Tennessee.

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  In an unappealed September 1969 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a back condition.

2.  The evidence added to the record since September 1969, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for a back 
condition.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision that denied the claim 
of entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the September 1969 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his or her claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran is claiming entitlement to service 
connection for DDD of the lumbar spine.  The Board observes 
that a rating decision denying service connection for this 
disorder was issued on September 19, 1969.  The RO determined 
that service connection was not warranted at that time 
because VA examination showed no limitation of motion and no 
residuals of back strain.  Although he submitted a notice of 
disagreement in November 1969, he did not perfect his appeal 
following the issuance of a statement of the case and the 
September 1969 rating decision became final.

The evidence of record at the time of the September 1969 
rating decision consisted of service treatment records; a May 
1969 VA examination report revealing complaints of low back 
pain; and an August 1969 VA examination report revealing 
complaints of back aches precipitated by lifting heavy 
objects.  

In July 2004, the Veteran requested that his claim of 
entitlement to service connection for a back condition be 
reopened.  Based on the procedural history outlined above, 
the issue for consideration, therefore, is whether new and 
material evidence has been received to reopen this claim.  

The evidence added to the record since the September 1969 
rating decision included multiple private treatment records 
from a number of physicians, a May 2006 magnetic resonance 
imaging (MRI) of the lumbar spine, and reports of VA spine, 
neurological, hypertension, and diabetes examinations, all 
dated in April 2005.

The Boards notes that these documents had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record.  As such, the 
documents are considered new under 38 C.F.R. § 3.156(a).  

However, this new evidence does not relate to an 
unestablished fact that is necessary to substantiate his 
claim for service connection.  As discussed above, the RO 
originally denied the Veteran's claim because VA examination 
showed no limitation of motion and no residuals of back 
strain.  

The Board recognizes that the private treatment records and 
VA examination reports demonstrate diagnoses of a current low 
back disorder.  Specifically, private treatment records 
diagnose mild dextroscoliosis of the lower thoracic spine 
while records from another physician diagnose DDD of the 
lumbar spine, as well as lumbar spondylosis with 
radiculopathy.  Treatment records from yet another physician 
demonstrate multilevel lumbar DDD and disk bulges with 
probable left lumbar radiculitis.  However, these private 
treatment records do not provide any link between the 
Veteran's diagnosed disorders and active duty service.  

Similarly, the examiner at the Veteran's April 2005 VA spine 
examination diagnosed DDD of the lumbar spine with likely 
left-sided lumbar radiculopathy.  Although the examiner 
documented the Veteran's reports of low back pain since 
service (which are cumulative of evidence reviewed prior to 
the initial denial of his claim in September 1969), he did 
not endorse the Veteran's account of symptomatology since 
service.  

Significantly, the examiner did not opine as to the likely 
etiology or probable date of onset of the Veteran's current 
low back condition.  As the evidence does not show that his 
current back disorders are related to his period of active 
service or to any service-connected disability, it is not 
material.  

In conclusion, as the new evidence submitted by the Veteran 
is not material to establishing that DDD of the lumbar spine 
had its onset during or is otherwise related to service, the 
Board finds that new information does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, as the 
evidence associated with the claims file is not both new and 
material, the claim for service connection for DDD of the 
lumbar spine is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained service treatment records, as 
well as private treatment records, and considered evidence 
from VA medical examinations undertaken in April 2005.  
Further, a specific VA medical opinion and/or examination is 
not needed to consider whether the Veteran has submitted new 
and material evidence but, rather, the Board has reviewed all 
the evidence submitted to the claims file since the last 
final denial.  Therefore, a remand for a VA opinion and/or 
examination is not warranted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for DDD of the lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


